Name: Council Regulation (EEC) No 695/76 of 25 March 1976 on the supply of milk fats to certain developing countries and international organizations under the 1976 food-aid programme
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 83/6 Official Journal of the European Communities 30 . 3 . 76 COUNCIL REGULATION (EEC) No 695/76 of 25 March 1976 on the supply of milk fats to certain developing countries and international organizations under the 1976 food-aid programme THE COUNCIL OF THE EUROPEAN COMMUNITIES, cations have been accepted and arrangements for financing should be specified ; whereas 3 640 metric tons should be kept as a contingency reserve for future allocation , HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 694/76 of 25 March 1976 laying down general rules for the supply of milk fats to certain developing coun ­ tries and international organizations under the 1976 food-aid programme ('), and in particular Articles 3 and 8 thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 694/76 provides for the supply of a quantity of butter or butteroil corres ­ ponding to 45 000 metric tons of butteroil to certain developing countries and international organizations ; whereas this quantity should be allocated among the various countries and organizations from which appli ­ The allocation and financing arrangements in respect of a quantity of milk fats corresponding to 45 000 metric tons of butteroil under the 1976 food-aid programme, as provided for in Regulation (EEC) No 694/76 are stipulated in the Annex hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 March 1976 . For the Council The President M. MART (') See page 4 of this Official Journal . 30 . 3 . 76 Official Journal of the European Communities No L 83/7 ANNEX Butteroil food-aid programme Recipient countries Quantity of butteroil Financing and organizations allocated (metric tons) arrangements Countries : Afghanistan 250 fob Bangladesh 4 300 cif Cape Verde Islands 100 cif Egypt 2 000 fob Ethiopia 1 500 free at destination Guinea-Bissau 350 cif Haiti 1 500 cif Upper Volta 750 free at destination Honduras 1 000 cif Mauritius 200 fob Jordan 1 000 fob Kenya 100 fob Mauritania 350 free at destination Pakistan 3 500 fob Peru 500 fob Somalia 1 100 free at destination Sri Lanka 160 fob Tanzania 500 fob Yemen (AR) 700 fob Organizations : League RCS 500 free at destination WFP 16 000 free at destination UNICEF 2 000 free at destination UNRWA 3 000 free at destination Reserve 3 640 C ) Total 45 000 (') In the case of emergency measures , the financing may cover forwarding costs incurred between the fob stage and the destination and distribution costs , where the aid is forwarded by an international organization . The financing may be wholly or partially in the form of a lump-sum payment .